McKinstby J.
The examination of this case has been rendered more difficult by the form of the findings. But the court did find the real estate assessed; its valuation by the assessor, and that it was assessed in tracts not to exceed six hundred and forty acres in each. (Finding 9.) The defendant did not except to the sufficiency of that finding.
And the court also found that all the personal property returned in the list furnished by the defendant, and none other, was duly assessed at the sum of $20,226. (Finding 7.) This is, in effect, a finding that the assessor made up his assessment of personal property by taking the list furnished by the defendant and affixing values to the same. The defendant did not except to the sufficiency of the evidence to sustain finding 7.
The evidence sustained the first finding. It is contended the only evidence to sustain the finding of an assessment was: “ The assessment list, wherein no values to the real estate were set out, and the assessment roll wherein the form was as is prescribed by law for assessment rolls.” But the assessment roll, in the form prescribed by law, is prima facie evidence of the plaintiffs right to recover. (Stats. 1880, p. 136.)
The court below found: “ That the county board of equalization duly met and convened on the twenty-first day of July, 1884, pursuant to and in accordance with an order of the state board of equalization, which was duly made, extending the time for the completion and the delivery to the clerk of the board of supervisors of said county by said assessor of the assessment book of said county, to examine the assessment book and equalize the assessment of property in the county, and that the defendant did not appear before said county board, nor at all.”
The appellant contends that finding 3 was not sustained by the evidence; that the county board of equalization is required to meet on the first Monday of July *174(Pol. Code, sec. 3672), which was prior to July 21, 1884; and even if they can meet subsequently, it* is only by virtue of section 3707, Political Code; and that it appears from the bill of exceptions that no order of the state board of equalization was certified to the county auditor, providing that the time of meeting of the county board be postponed; that by reason of the fact that the county board did not meet on the first Monday of July, the defendant was deprived of an opportunity of applying for a reduction of his assessment.
But the rights of the defendant were not affected by an irregularity, if any, in the action of the supervisors. The defendant, after demand by the assessor, having refused to give under oath a statement of his assessable property, could not have had the valuations of the assessor reduced by the county board of equalization. (Pol. Code, sec. 3633.)
Judgment and order affirmed.
Paterson, J., and Temple, J., concurred.
Hearing in Bank denied.